                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

D. MARIA SCHMIDT, as the Personal Representative of the
Wrongful Death Estate of RUBEN GUERRA QUINONES,
Deceased,

       Plaintiff,

vs.                                                         18cv321 KG/KBM

NAVISTAR, INC.,

       Defendant.

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant Navistar, Inc.’s (Navistar) Amended

Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction, filed April 5, 2018. (Doc.

3). Plaintiff D. Maria Schmidt, as the Personal Representative of the Wrongful Death Estate of

Ruben Guerra Quinones, Deceased (Schmidt), filed her Response on May 7, 2018, opposing the

Motion, and, in the alternative, seeking limited jurisdictional discovery. (Doc. 17). Navistar

filed its Reply on June 4, 2018. (Doc. 20). Schmidt subsequently filed two notices of

supplemental authority, on August 7, 2018, and January 11, 2019, respectively. (Docs. 22, 23).

Having considered the briefing, the record, and the applicable law, the Court denies Navistar’s

Amended Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 3).

I.     Background and Procedural History

       This lawsuit arises from the March 25, 2015, single-vehicle rollover and subsequent

death of Ruben Guerra Quinones (Guerra), who was driving a 2009 International 9200i,

“designed,” “manufactured,” “assembled and tested” by Navistar. (Doc. 4) at ¶¶ 6-10. Guerra

is survived by his adult daughter, Ylzay Guerra Caballero (Cabellero), and two other children.
(Doc. 17) at 7.

       Navistar registered to do business in the State of New Mexico and received authority to

do business in New Mexico on January 24, 1966. (Doc. 17-11) (Navistar corporate information

from the New Mexico Secretary of State). Navistar appears to have had a manufacturing or

assembly plant in New Mexico at some point but has not had such a plant in New Mexico since

before 2005. (Doc. 3) at 27 (Affidavit of Roy Zeitlow at ¶ 10).

       Caballero filed a complaint against Navistar and Guerra’s employer, Black River

Trucking and Hotshop Services, LLC, on June 27, 2017, in the Fifth Judicial District Court for

the State of New Mexico. (Doc. 3) at 29. Navistar filed a motion to dismiss for lack of

personal jurisdiction, to which Caballero ultimately withdrew her objection. Id. at 41. The

stipulated order dismissing the Caballero case, filed November 9, 2017, states that Navistar

“shall be dismissed from this matter for lack of personal jurisdiction. This dismissal is without

prejudice to [Caballero’s] ability to refile claims against Navistar, Inc. in a forum outside of New

Mexico that has personal jurisdiction over Navistar, Inc. and according to the rules and laws of

that forum.” Id.

       Schmidt, who was appointed as the Personal Representative of Guerra’s wrongful death

estate on February 23, 2018, filed this lawsuit pursuant to the WDA on February 28, 2018, in the

First Judicial District Court in Santa Fe, New Mexico. Id. Schmidt contends that Guerra

suffered fatal injuries during the crash because the vehicle “violated several crashworthiness

principles and . . . failed to protect him.” Id. at ¶ 12. She brings the following claims against




                                                 2
Navistar: Count 1, Strict Products Liability; Count 31, Negligence, and Count 4, Breach of

Implied Warranty of Merchantability. See id. Schmidt styles her claims for wrongful death

damages and punitive damages as separate “counts.” Id. Schmidt adequately served Navistar’s

registered agent in New Mexico. (Doc. 4) at 19-20 (return of service). Although there is

substantial overlap between Schmidt’s complaint and Caballero’s complaint, including content

and counsel, Caballero asserted in her lawsuit claims for her own pain and suffering, emotional

distress, mental anguish, and loss of consortium. (Doc. 3) at 38. Caballero did not assert

claims on behalf of Guerra or his estate, or on behalf of any other beneficiaries under the New

Mexico Wrongful Death Act (WDA), NMSA 1978 § 41-2-1 et seq.

         Navistar removed the case to federal court on April 5, 2018, asserting diversity

jurisdiction pursuant to 28 U.S.C. § 1332. (Doc. 1). Schmidt resides in Santa Fe, New Mexico.

(Doc. 4) at ¶ 1. Navistar is a Delaware corporation with its principal place of business in

Illinois. (Doc. 1) at ¶ 3. Navistar appropriately asserts that the amount in controversy

reasonably exceeds the jurisdictional threshold of $75,000.00. Id. at 2.

         Navistar now moves to dismiss the case based on issue preclusion because Caballero

stipulated that there is no personal jurisdiction over Navistar in New Mexico and, alternatively,

on lack of personal jurisdiction. (Doc. 3).

II.      Discussion

         A. Issue Preclusion

         “The preclusive effect of a judgment is defined by claim preclusion and issue preclusion,




1
    The Complaint does not contain a “Count 2.”

                                                  3
which are collectively referred to as ‘res judicata.’” Taylor v. Sturgell, 553 U.S. 880, 892

(2008). Claim preclusion means that “a final judgment forecloses ‘successive litigation of the

very same claim, whether or not the relitigation of the claim raises the same issues as the earlier

suit.’” Id. (quoting New Hampshire v. Maine, 432 U.S. 742, 748 (2001)). Issue preclusion bars

“‘successive litigation of an issue of fact or law actually litigated and resolved in a valid court

determination essential to the prior judgment,’ even if the issue recurs in the context of a

different claim.” Id. (quoting New Hampshire, 432 U.S. at 748-49). By “preclud[ing] parties

from contesting matters that they have had a full and fair opportunity to litigate,” these

preclusion doctrines protect against “the expense and vexation attending multiple lawsuits,

conserv[e] judicial resources, and foste[r] reliance on judicial action by minimizing the

possibility of inconsistent decisions.” Montana v. United States, 440 U.S. 147, 153-54 (1979).

       “In the case of a judgment entered by confession, consent, or default, none of the issues is

actually litigated [and subject to preclusion]. Therefore, the rule of this Section [describing

issue preclusion’s domain] does not apply with respect to any issue in a subsequent action.”

Arizona v. California, 530 U.S. 392, 414 (2000) (alterations in original) (quoting Restatement

(Second) of Judgments § 27, comment e, at 257). Courts recognize that “[a] judgment entered

with the consent of the parties may involve a determination of questions of fact and law by the

court.” Id. at 415 (quoting United States v. International Building Co., 345 U.S. 502, 505-06

(1953)). “But unless a showing is made that that was the case, the judgment has no greater

dignity, so far as [issue preclusion] is concerned, than any judgment entered only as a

compromise of the parties.” Id. at 415-16 (quoting International Building Co., 345 U.S. at 505-

06).


                                                  4
        “A person who was not a party to a suit generally has not had a ‘full and fair opportunity

to litigate’ the claims and issues settled in that suit.” Taylor, 553 U.S. at 892. The general rule

that “one is not bound by a judgment in personam in a litigation in which he is not designated as

a party or to which he has not been made a party by service of process,” Hansberry v. Lee, 311

U.S. 32, 40 (1940), reflects the “deep-rooted historic tradition that everyone should have his own

day in court,” Richards v. Jefferson County, 517 U.S. 793, 798 (1996). Here, Schmidt was not a

party to the Caballero lawsuit.

        Nevertheless, there are six exceptions to this general rule. Taylor, 553 U.S. at 893-95.

Navistar contends that two exceptions apply to this case, specifically: 1) “a party bound by a

judgment may not avoid its preclusive force by relitigating through a proxy”; and 2) “in certain

limited circumstances, a nonparty may be bound by a judgment because she was adequately

represented by someone with the same interests who [wa]s a party to the suit.” Id. (alterations

in original) (quotations and citations omitted); (Doc. 3) at 4-5.

        Navistar’s argument rests on the premise that Caballero actually litigated the issue of

personal jurisdiction over Navistar in her state case. However, the record is clear that Caballero

“withdrew her opposition to [Navistar’s motion to dismiss for lack of personal jurisdiction] and

the court entered an agreed order granting Navistar’s motion.” (Doc. 3) at 2 (emphasis added).

        Navistar submitted no evidence showing that the legal question of personal jurisdiction

was determined by the state court through anything other than a consent judgment. As such, the

stipulated order entered by the state court was not “actually litigated” and has no preclusive

effect in this case.

        Furthermore, Caballero brought only individual claims. She did not have standing to


                                                  5
bring wrongful death claims on behalf of Guerra’s estate. Schmidt, as the personal

representative, has standing to bring these wrongful death claims and has brought only claims on

behalf of the estate. While the factual predicates to both lawsuits necessarily overlap, the claims

are different. Caballero did not, and could not, represent Guerra’s estate. Schmidt represents

Guerra’s estate, and not Caballero individually. As such, Navistar’s two exceptions to the

general rule that issue preclusion does not apply to a party not present in the initial lawsuit does

not pertain to this case. Schmidt is, therefore, not bound by Caballero’s stipulation.

        The stipulated order in Caballero’s case does not bind Schmidt and has no preclusive

effect in this case.

        B. Personal Jurisdiction

        “The validity of an order of a federal court depends upon that court’s having jurisdiction

over . . . the parties.” Insurance Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee,

456 U.S. 694, 701 (1982). Federal courts sitting in diversity have personal jurisdiction over

nonresident defendants to the extent permitted by the law of the forum, in this case, New

Mexico, and by constitutional due process. Intercon, Inc. v. Bell Atl. Internet Solutions, Inc.,

205 F.3d 1244, 1247 (10th Circuit 2000). The personal jurisdiction requirement flows from the

Due Process Clause and protects an individual’s liberty interest. Compagnie des Bauxites, 456

U.S. at 702.

        The plaintiff has the burden of establishing that personal jurisdiction exists. See Kuenzle

v. HTM Sport-Und Freizeitgeräte AG, 102 F.3d 453, 456 (10th Cir. 1996). When a court

decides a Rule “12(b)(2) motion to dismiss for lack of personal jurisdiction without holding an

evidentiary hearing, as in this case, the plaintiff need only make a prima facie showing of


                                                  6
personal jurisdiction to defeat the motion.” OMI Holdings, Inc. v. Royal Ins. Co. of Canada,

149 F.3d 1086, 1091 (10th Cir. 1998).

       The plaintiff must show two things: “first, that the exercise of jurisdiction is sanctioned

by the state’s long-arm statute; and second, that it comports with the due process requirements of

the Fourteenth Amendment.” Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1166 (10th Cir.

2011). New Mexico’s long-arm statute, NMSA 1978 § 38-1-16, “is coextensive with

constitutional limitations imposed by the Due Process Clause.” Trujillo v. Williams, 465 F.3d

1210, 1217 (10th Cir. 2006); see also Tercero v. Roman Catholic Diocese of Norwich, Conn.,

2002-NMSC-018, ¶ 8, 132 N.M. 312. Personal jurisdiction over a nonresident defendant

satisfies due process if there are sufficient “minimum contacts between the defendant and the

forum State.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980)

(quotations omitted); Intercon, 205 F.3d at 1247. The “limits on the State’s adjudicative

authority principally protect the liberty of the nonresident defendant—not the convenience of

plaintiffs or third parties.” Walden v. Fiore, 571 U.S. 277, 284 (2014).

       “Depending on their relationship to the plaintiff’s cause of action, an out-of-state

defendant’s contacts with the forum state may give rise to either general (all-purpose)

jurisdiction or specific (case-linked) jurisdiction.” Old Republic Ins. Co. v. Continental Motors,

Inc., 877 F.3d 895, 903 (10th Cir. 2017) (citing Intercon, 205 F.3d at 1247). “A person may

submit to a State’s authority in a number of ways. There is, of course, explicit consent.” J.

McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873, 880 (2011) (J. Kennedy, plurality). “The

primary focus of [the] personal jurisdiction inquiry is the defendant’s relationship to the forum

State.” Bristol-Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty., --- U.S. ---, 137 S. Ct. 1773,


                                                 7
1779 (2017); see World-Wide Volkswagen, 444 U.S. at 294 (“[T]he Due Process Clause does not

contemplate that a state may make binding a judgment in personam against an individual or

corporate defendant with which the state has no contacts, ties, or relations.” (internal quotation

marks and citations omitted)).

       A foreign corporation’s registration to do business or designate an agent in the forum

state constitutes consent as determined by reference to the state statute governing such issues and

case law construing those statutes. See Robert Mitchell Furniture Co. v. Selden Breck Constr.

Co., 257 U.S. 213, 216 (1921) (“Unless the state law either expressly or by local construction

gives to the appointment a larger scope, we should not construe it to extend to suits in respect of

business transacted by the foreign corporation elsewhere. . . .”). Indeed, the Supreme Court has

held that “consent by registration” statutes passed constitutional muster under the Due Process

Clause. Pennsylvania Fire Insurance Co. of Philadelphia v. Gold Issue Mining & Milling Co.

243 U.S. 93, 96 (1917).

       And the Tenth Circuit historically has followed this practice. For example, in Budde v.

Kentron Hawaii, Ltd., the Court held under Colorado law that a foreign corporation’s registration

to do business in that state constituted consent to general personal jurisdiction. 565 F.2d 1145

(10th Cir. 1977). In so holding, the Court distinguished an earlier case filed by the same

plaintiff in New Mexico in which the federal district court concluded it did not have general

personal jurisdiction. Id. at 1148 (citing Budde v. Ling-Temco-Vought, Inc., 511 F.2d 1033,

1036 (10th Cir. 1975)). The Tenth Circuit in Kentron Hawaii clarified that New Mexico law

provided no authority for the exercise of general personal jurisdiction. See id. (stating that

“result reached in the appeal from the judgment of dismissal by the federal district court in New


                                                 8
Mexico was dictated by a lack of New Mexico law on the particular matter”). The Court in

Kentron Hawaii determined a different result because Colorado provided such authority. Id.

(“We believe Colorado Law exists which dictates a result different from the one reached by us in

the New Mexico case.”).

       Subsequent to the Budde decisions, the New Mexico Court of Appeals issued its decision

in Werner v. Wal-Mart Stores, Inc., 1993-NMCA-112, 861 P.2d 270. In that case, the Court

reviewed the New Mexico Business Corporation Act, § 53-17-1 et seq., (NMBCA) and

concluded that the legislature intended § 53-17-11 to grant authority for state courts to exercise

personal jurisdiction over foreign corporations authorized to transact business in New Mexico.

1993-NMCA-112, ¶ 11, 861 P.2d at 273. In doing so, the court read § 53-17-11 in conjunction

with § 53-17-2, which provides that a foreign corporation registered to do business in New

Mexico “is subject to the same duties, restrictions, penalties and liabilities now or hereafter

imposed upon a domestic corporation of like character.” The court reasoned that because the

“legislative intent expressed in Section 57-13-2 appears to have been to equalize foreign and

domestic corporations operating within New Mexico,” a foreign corporation’s act of registering

to transact business in New Mexico constituted consent to New Mexico personal jurisdiction.

Werner, 1993-NMCA-112, ¶ 10, 861 P.2 at 272-73.

       Werner thus supplied the authority for New Mexico courts to exercise general personal

jurisdiction over foreign corporations registered to transact business in New Mexico that the

Tenth Circuit found lacking when it decided Budde v. Ling-Temco-Vought, Inc. nearly twenty

years earlier. Fireman’s Fund Ins. Co. v. Thyssen Mining Construction of Canada, Ltd., 2011

WL 13085934, *3 (D.N.M. July 29, 2011) vacated on other grounds by Fireman’s Fund Ins. Co.


                                                  9
v. Thyssen Mining Construction of Canada, Ltd., 703 F.3d 488 (10th Cir. 2012). The court in

Fireman’s Fund explained that, post-Werner, “New Mexico case law appears to allow general

personal jurisdiction over foreign corporations that are registered to do business within the state .

. . and that are served through their agent for service of process within the state[.]” Id. at *2.

The Fireman’s Fund court applied New Mexico law and concluded that it could exercise general

personal jurisdiction over a defendant who was registered to do business in New Mexico and

whose registered agent was served with process in New Mexico. Id. at *3.

       In the time since the Werner and Fireman’s Fund cases were decided, the United States

Supreme Court decided Daimler AG v. Bauman, 571 U.S. 117 (2014). Daimler heralded a

narrowing of general personal jurisdiction and held that “[w]ith respect to a corporation, the

place of incorporation and principal place of business are paradigm bases for general

jurisdiction” because “[t]hose affiliations have the virtue of being unique—that is, each

ordinarily indicates only one place—as well as easily ascertainable.” 571 U.S. at 137 (omission,

alteration, internal quotation marks, and citations omitted). The Court explained the “exercise

of general jurisdiction in every State in which a corporation engages in a substantial, continuous,

and systematic course of business . . . is unacceptably grasping.” Id. at 138 (internal quotation

marks omitted). The Court further explained that “the inquiry . . . is not whether a foreign

corporation’s in-forum contacts can be said to be in some sense ‘continuous and systematic,’ it is

whether that corporation’s ‘affiliations with the State are so continuous and systematic’ as to

render [it] essentially at home in the forum State.” Id. at 138-39 (quoting Goodyear Dunlap

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). The Court emphasizes that its

holding did not rest on the quantity of in-forum contacts alone, explaining its holding was based


                                                 10
on “an appraisal of a corporation’s activities in their entirety, nationwide and worldwide[.]”

“[A] corporation that operates in many places can scarcely be deemed at home in all of them.

Otherwise, ‘at home’ would be synonymous with ‘doing business’ tests framed before specific

jurisdiction evolved in the United States.” Id. at 139 n.20. The Daimler Court “substantial[ly]

curb[ed] the exercise of general jurisdiction” by limiting the types of contacts adequate to satisfy

due process. Bristol-Myers, --- U.S. ---, 137 S. Ct. at 1784 (Sotomayor, J., dissenting).

       As the New Mexico Court of Appeals noted in December 2018, Daimler neither cited

Pennsylvania Fire nor addressed its holding. Rodriguez v. Ford Motor Co., --- P.3d ---, 2018

WL 6716038, *5 (Dec. 20, 2018). Daimler does not address cases or situations in which a

defendant or foreign corporation has consented to personal jurisdiction in the forum state.

Daimler, 571 U.S. at 129 (“The Court’s 1952 decision in Perkins v. Benguet [Consolidated]

Mining Co., [342 U.S. 437 (1952),] remains the textbook case of general jurisdiction

appropriately exercised over a foreign corporation that has not consented to suit in the forum.”

(emphasis added) (alteration, internal quotation marks, and citation omitted)). As a result, it has

no bearing on the long-standing principle that a defendant may consent to such jurisdiction.

Moreover, neither Daimler nor any other case has overruled Pennsylvania Fire, so it remains

binding.

       The New Mexico Court of Appeals also reaffirmed in Rodriguez that Werner constitutes

good law and reaffirmed that a foreign corporation registered to transact business in New Mexico

consents to general personal jurisdiction in the State. --- P.3d ---, 2018 WL 6716038, *7-11.

That court followed Werner and held foreign corporations were on notice that “registration . . .

and continued compliance with [the NMBCA’s] reporting requirements[] indicates consent to


                                                 11
general jurisdiction.” Id. at *9.

       Notably, the NMBCA attempts to limit the circumstances under which a foreign

corporation must register to transact business in New Mexico. NMSA 1978, § 53-17-1(A)-(K)

(2001 Repl. Pamp.) (listing kinds of activities that do not constitute “transacting business” for

purposes of registration requirements). Furthermore, the NMBCA specifically provides for the

withdrawal of a foreign corporation should it no longer wish to “transact business,” as that term

is used in the Act. NMSA 1978, § 53-17-15 (2015 Cum. Supp.).

       Navistar registered to transact business in New Mexico in 1966. It has continued to

comply with the reporting requirements of the NMBCA since that time and has maintained a

registered agent in this State. At no time did Navistar exercise its statutory option to withdraw

from New Mexico.

       Navistar cites cases outside of the Tenth Circuit, and outside of New Mexico, for the

proposition that “consent by registration” statutes are unconstitutional. (Doc. 20) at 2-6.

However, Navistar acknowledges that the Tenth Circuit has not addressed this issue in the

context of Daimler. Navistar further acknowledges that the Circuits have split: the Third and

Eighth Circuits have held that consent by registration statutes comport with due process

requirements, while the First, Fourth, Fifth, Seventh, and Eleventh Circuits have held that these

statutes violate due process. Id. at 3 nn. 1 and 2 (collecting cases).

       While Navistar may be correct that consent by registration conflicts with the spirit of

Daimler. Nevertheless, these statutes were specifically endorsed in Pennsylvania Fire and in

the Budde cases as a constitutional means of exercising general personal jurisdiction over foreign

corporations. It is even possible that the Tenth Circuit or the Supreme Court will at some point


                                                 12
deem consent by registration statutes, including the one in New Mexico, unconstitutional. But

until that happens, a lower court should not, “on its own authority . . . take[] the step of

renouncing [Supreme Court precedent].” Rodriguez de Quijas v. Shearson/Am. Express, Inc.,

490 U.S. 477, 484 (1989). “If a precedent of [the Supreme] Court has direct application in a

case, yet appears to rest on reasons rejected in some other line of decisions, the [lower court]

should follow the case which directly controls, leaving to [the Supreme] Court the prerogative of

overruling its own decisions.” Id.

       This Court is bound to follow Pennsylvania Fire and Werner, and the conclusion is

inexorable: Navistar consented to general personal jurisdiction in New Mexico by registering to

transact business in New Mexico and by maintaining its registration under the NMBCA and

consent by registrations remains constitutionally valid under Pennsylvania Fire.

III.   Conclusion

       The doctrine of issue preclusion does not apply to this case, and New Mexico’s consent

by registration statute remains valid and constitutionally sound. Navistar consented to general

personal jurisdiction in New Mexico by registering to transact business in New Mexico.

Accordingly, the Court has general personal jurisdiction over Navistar in this matter by virtue of

Navistar’s consent to the same, as described above.

       IT IS, THEREFORE, ORDERED that Navistar’s Amended Rule 12(b)(2) Motion to

Dismiss for Lack of Personal Jurisdiction (Doc. 3) is denied.

                                                       __________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                  13
